198 S.E.2d 470 (1973)
19 N.C. App. 255
Mary Beth RAMSEY
v.
Brenda Davis CHRISTIE.
No. 7327SC545.
Court of Appeals of North Carolina.
August 22, 1973.
*471 Frank Patton Cooke and James R. Carpenter, Gastonia, for plaintiff appellant.
Hollowell, Stott & Hollowell by L. B. Hollowell, Jr., Gastonia, for defendant appellee.
PARKER, Judge.
Plaintiff assigns error to denial of her motions for a directed verdict and for judgment notwithstanding the verdict on the issue of defendant's negligence. In this we find no error. Contrary to plaintiff's contention, defendant's evidence did not establish her negligence as a matter of law but presented a question for the jury as to whether defendant exercised the same degree of care which a reasonably prudent person would have exercised under the circumstances confronting her. Plaintiff's right to recover in this case depended upon the jury accepting as credible her testimony as to the events causing the collision. Plaintiff had the burden of proving defendant's negligence. There was no error in denying her motions. Cutts v. Casey, 278 N.C. 390, 180 S.E.2d 297.
Plaintiff's remaining assignments of error are primarily directed to portions of the court's charge to the jury. Considered contextually and as a whole the charge was free from prejudicial error. The court expressed no opinion as to which of the sharply conflicting versions of the events leading to the collision was proved, but left this for the jury to determine after correctly declaring and explaining the law arising on the conflicting evidence given in the case. From their verdict it is apparent that the jury determined that the defendant's rather than plaintiff's version was established by the evidence.
In the trial and judgment appealed from, we find
No error.
CAMPBELL and MORRIS, JJ., concur.